Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I in the reply filed on 4/14/2021, further electing the env gene and the gag gene, further still electing SEQ ID NO:  4-5 and SEQ ID NO:  17-18 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 4/14/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the requirement of 37 CFR 1.98(a)(2)(iii) has not been met.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 6 is objected to because of the following informalities:  in the second full paragraph the full meaning of acronym “RCR” should be written out the first time the acronym is used in the claims.  Appropriate correction is required. 
Claim 75 is objected to because there appear to be words missing when the claim recites “in a test sample in which at least 5 cells…in the sample.”  For example, perhaps the claim should read, “in a test sample in which there are at least 5….”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 12, 13, 15, 17, 19, 20, 22, 25, 27, 28, 29, 30, 33, 44, 48, 49, 50, 56, 58-59, 61, 64, 75, 76, 77, 78, 79, 80, 82-89  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is confusing when it recites “the biological sample comprising at least one cell that has been transduced with a viral vector and a contains a heterologous nucleic acid encoding a heterologous protein” because it is not clear what must contain the “heterologous nucleic acid”- the viral vector  or the cell.  Furthermore, it is not clear what the “heterologous nucleic acid” is heterologous relative to:  the cell or to the viral vector.  
Claim 1 is confusing when it refers to the “the presence, absence, or amount or concentration of the viral RNA in the biological sample” in lines 9-10 of claim 1 because the claim previously recites determining the level of the parameter which indicates the presence, absence, amount or correlation in a test sample which may be or may be derived from the biological sample.  Thus this phrase lacks proper antecedent basis because the claim does not 
Claim 1 is confusing when it refers to “a sample from which the biological sample is derived” in line 11 of the claim because the claim previously refers to a test sample that is or is derived from a biological sample or a portion thereof, and does not previously refer to a biological sample that is derived from a “sample.”  
Claim 4 is confusing when it recites that “the comparison” indicates the presence, absence, concentration, or amount of viral RNA in the biological sample because it is not clear how the act of comparing can indicate these things.   Furthermore, claim 1 has already required that the determined level of the parameter indicates the presence, absence, or amount or concentration of the viral RNA in the biological sample and it is not clear how these limitations cooperate with one another- where both the “comparison” and the “level” indicate the same thing.  It’s confusing how the “wherein” of claim 4 is further limiting to claim 1.  
In claim 6 “the first reference value” in line three of the first indented section, line seven of the second indented section and line four of the third indented section of the claim lacks proper antecedent basis because the claim does not previously recite or require a reference value, so in each clause it is unclear what reference value is “the” reference value.    
In claim 6, the phrase “RCR negative” is confusing because the claim does not previously refer to or require that the viral RNA is from a retrovirus, yet this portion of the claim refers to being RCR negative.  RCR is not defined in the claim, but in light of the specification is presumed to be referring to replication competent retrovirus, and since the claim doesn’t previously recite retrovirus this renders the claim indefinite. 

In claim 15 it is not clear what element “and contains a nucleic acid encoding a heterologous protein” modifies:  the cell or the viral vector.  
Claim 17 is confusing when it recites that “the comparison” indicates the presence, absence, concentration, or amount of viral RNA in the biological sample because it is not clear how the act of comparing can indicate these things.   Furthermore, claim 15 has already required that the determined level of the first or second parameter indicates the presence, absence, or amount or concentration of the viral RNA in the biological sample and it is not clear how these limitations cooperate with one another- where both the “comparison” and the “level” indicate the same thing.  It’s confusing how the “wherein” of claim 17 is further limiting to claim 15.  
In claim 20, “the first viral RNA” in line 4 lacks proper antecedent basis because the claim does not previously recite or require a first viral RNA.   Likewise, ”the second viral RNA” in line 3 of part (b) lacks proper antecedent basis.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 1, 3, 4, 6, 12, 13, 22, 27, 28, 56, 76, 77, 83, 86, and 89 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al.  (Biologicals 32 (2004) 139-146).
 	Uchida et al. teaches a method comprising determining a level of a parameter in a test sample, comprising carrying out reverse transcriptase quantitative PCR using one or more oligonucleotide primers specific for a sequence of viral RNA.   In particular, Uchida et al. teaches a method for detection of replication-competent retrovirus which includes quantitative RT-PCR amplification of the AMLV envelope protein  (p. 141, section 2.4).    
With regard to “determining a parameter” that indicates or correlates with the presence, absence, amount or concentration of the viral RNA in the biological sample, Uchida et al. teaches determining the cycle threshold value which correlates (inversely) with the concentration or amount of viral RNA in the biological  sample (p. 142-142, section 3.1; Figure 2).  
	Uchida et al. exemplify using infectivity RT-PCR to examine replication-competent retrovirus in retrovirus vector supernatant spiked with RCR (p. 143, sections 3.4).   Retrovirus vector supernatant is a test sample derived from a biological sample comprising at least one cell  that has been transduced with a viral vector and the viral vector contains heterologous nucleic acid (see figure 1, retrovirus vector).     	 
	In the method taught by Uchida et al. the presence of the amplified RNA indicates RCR in the test sample since the target RNA is only present when RCR is present (Figure 1) and the 
	With regard to claim 12, Uchida et al. teaches measuring cycle threshold of the real-time PCR method (Figure 2). 
	 With regard to claim 27, the viral RNA is expressed by a retrovirus, and with regard to claim 28 the murine leukemia virus is a gammaretrovirus.  
 	With regard to claim 89, the viral RNA is from env (p. 141, section 2.4).  
 	In the method exemplified by Uchida et al., however, the presence of the viral RNA in the test sample does not necessarily indicate the presence of RCR in the biological sample of comprising at least one cell exemplified by Uchida et al. specifically teaches that the supernatants were collected and then spiked.  That is, Uchida et al. teaches a method for detecting RCR in retrovirus vector products but they do not exemplify such a method wherein the presence of the amplified viral RNA in the test sample indicates the presence of RCR in the biological sample from which the test sample was obtained.  Uchida et al. teaches that the primary safety concern associated with the use of retroviral vector products is contamination by replication-competent retrovirus (p. 141).  
 Uchida et al. does teach that the method reported in the paper is for detecting RCR in retrovirus vector products (Title, p. 140, p. 145).  Retrovirus vector products are test samples that are or are derived from biological samples, wherein the biological sample comprises at least one cell that has been transduced with a viral vector and contains a heterologous nucleic acid encoding a heterologous protein.   Such a test product is exemplified in Uchida et al. by the vector supernatants collected from the ΨCRIP-LEGFP1 cell cultures (p. 140-141, section 2.2).  

With regard to claims 3 and 4, Uchida et al. does not expressly teach comparing the parameter (i.e. the Ct value) to a first reference value.  However, Uchida et al. does teach that the method was used to detect a concentration of RCR in test samples.  For example, in figure 5 Uchida et al. reports the RCR detected in ui/dish.  Uchida et al. teach a standard curve with references for the Ct.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have practiced the RT-PCR method on a test sample, obtained a Ct value from the test, and then compared it to the references in the standard curve to determine if RCR were in the sample, and if so, how much.  This would have been obvious because Uchida et al. provides the standard curve and teaches that the Ct value has a high correlation to the amount of RCR in the sample.   Thus, with regard to claims 3 and 4, the comparing the test Ct value to the standard curve reference values would indicate the presence of RCR when the Ct less than about 37, as illustrated in the standard curve.  
With regard to claims 6 and 13, and following the express teaching in Figure 2 of Uchida et al. the biological sample would be deemed to have the replication competent virus if the Ct (i.e. the parameter) is below a reference value shown in the standard curve, namely below the highest Ct where RCR was detected.  Any value below that Ct indicates the presence of RCR.  The parameter inversely correlates with the amount of viral RNA.  

With regard to claim 56, Uchida et al. also teach determining a an amount of the viral RNA in the test product and this is a parameter within the scope of claim 1 in addition to the Ct. 
With regard to claim 75, the method claim requires that the method is capable of detecting the viral RNA in a test sample in which there are at least 100 cells.  The claim is inclusive of samples of any number of cells, and the infectivity PCR is capable of detecting very low levels of RCR in a sample.  Furthermore, the reference teaches optimizing the sensitivity of the method by optimizing the initial infection of the permissive cells with the virus (p. 145). 
With regard to claims 76 and 77, Uchida et al. exemplify culturing transduced cells for 24 hours, but are silent about the temperature.  However, absent a secondary consideration, determining the optimal temperature for culturing cells is a results effective variable and prima facie obvious.  
With regard to claims 83 and 86, Uchida et al. teaches determining the Ct which indicates the lowest detection limit of the assay (see Figure 2 and section 3.1), but does not expressly state to compare a test Ct value to the standard curve or to the Ct of the lowest detection limit.  However, in graph depicting results from test assays the detection limit is illustrated (see Figures 3-5).  It would have been prima facie obvious to one having ordinary skill in the art to have compared a test value Ct to the lowest detection limit of the assay in order to assess whether the target RNA is in the sample.  
Claims 15, 17, 19, 20, 25, 29, 58, 59, 78, 84, 85, 87, and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al.  (Biologicals 32 (2004) 139-146) as applied to claims 1, 3, 4, 6, 12, 13, 22, 27, 28, 56, 76, 77, 83, 86, and 89 above, and further in view of Sastry et al.  2003.  Molecular Therapy 8, 830-839.
	The teachings of Uchida et al. are given previously and are fully incorporated here. 
	Uchida et al. do not teach a method wherein two viral gene targets are amplified by RT-qPCR, and in particular, with regard to claim 20, wherein the first viral RNA is from a first viral gene that is an env gene, and the second viral RNA is from gag gene (consonant with the election).    
Uchida et al. does teach the structure of the target replication competent virus being detected and show that this RCR has gag, pol, and env genes (Figure 1).  
  	Sastry et al. teach using PCR to assay for the presence of retroviral vector and replication competent retrovirus in samples.  The PCR amplification employed by Sastry et al. assay for gag (psi-gag) and also for an env gene (VSVG).  Sastray et al. teach that a multi-pronged approach specifically addresses concerns that analysis of a single gene or gene product may miss mutant viruses that arise through recombination with endogenous retroviral sequences or result from mutation (p. 831, 1st column).  
It would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by Uchida et al. so as to have amplified, detected and a quantified two different target genes that would be present in the RCR but not in the retrovirus vector, as suggested by Sastray et al.  One would have been motivated do so to address concerns that assaying a single gene may miss mutant viruses, as expressed by Sastry et al.  Referring to figure 
With regard to claim 29, Uchida et al. specifically suggest that the strategy disclosed therein should be applied to RCRs other than AMLV by using oligonucleotides designed to detect the specific RCR RNA.  Uchida et al. does not teach a method wherein the retrovirus is a lentivirus.  
Sastry et al. teach that lentilviral vectors have great potential as gene therapy vectors for the treatment of inherited and acquired diseases (p. 830).  Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the method for detecting a gammaretrovirus (MMLV) taught by Uchida et al. so as to have applied the methodological framework for detecting a replication competent lentiviral in vector product samples.  One would have been motivated to make this application by the express teaching of Uchida et al. to apply the framework to other RCRs, and by the teaching of Sastry et al. of a need for the detection of replication competent lentilvirus in vector samples.  

Claims 29, 30, 61, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al.  (Biologicals 32 (2004) 139-146) as applied to claims 1, 3, 4, 6, 12, 13, 22, 27, 28,  above, and further in view of Humeau et al.  2004.  MOLECULAR THERAPY Vol. 9, No. 6, June 2004, pages 902-913.
 	The teachings of Uchida et al. are given previously and are fully incorporated here. 
With regard to claim 29, Uchida et al. specifically suggest that the strategy disclosed therein should be applied to RCRs other than AMLV by using oligonucleotides designed to detect the specific RCR RNA.  Uchida et al. does not teach a method wherein the retrovirus is a lentivirus.  
Furthermore, Uchida et al. does not teach a method wherein the at least one cell is a primary human cell, or wherein the at least one cell comprises a plurality of T cells, particularly CD4 cells.  
Humeau et al. teach transfer of a lentivirus-based vector into human primary CD4 cells (p. 904; 911).  Humeau et al. teach that the vector was proven to be free of replication-competent lentivirus (p. 912).  The reference also teaches that the vector was designed in such a way to limit the likelihood of recombination events that could lead to replication-competent lentivirus.  Furthermore, Humeau et al. teach an ongoing clinical trial designed to establish safety of the vector in terms of generation of replication competent virus (p. 911).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the method for detecting a gammaretrovirus (MMLV) taught by Uchida et al. so as to have applied the methodological framework for detecting a replication competent lentiviral in vector product samples, particularly the vector products comprising primary human CD4+ cells taught by Humeau et al..  One would have been motivated to make this application by the express teaching of Uchida et al. to apply the framework to other RCRs, and by the .  

 Claims 33, 61, 64 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al.  (Biologicals 32 (2004) 139-146) as applied to claims 1, 3, 4, 6, 12, 13, 22, 27, 28, 56, 76, 77, 83, 86, and 89 above, and further in view of Weijtens et al. (Gene Therapy (1998) 5, 1995-1203).
 	The teachings of Uchida et al. are given previously and are fully incorporated here. 
Uchida et al. do not teach a method wherein the heterologous gene is a recombinant receptor, in particular a chimeric receptor.  Furthermore, Uchida et al. does not teach a method wherein the at least one cell is a primary human cell, or wherein the at least one cell comprises a plurality of T cells, particularly unfractionated T cells.  Uchida et al. do specifically suggest that the strategy disclosed therein should be applied to RCRs other than AMLV by using oligonucleotides designed to detect the specific RCR RNA.

Weijtens et al. teach the ‘STITCH’ gene transduction system which has a direct application in the genetic engineering of activated human T lymphocytes to induce expression of antibody based chimeric receptors in their membrane, and exemplify transduction of unfractionated human T lymphocytes with a viral vector encoding a chimeric receptor (p. 1198-1199).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the method for detecting a gammaretrovirus (MMLV) taught by Uchida et al. .  

Claims 44, 48, 50, 80, and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al.  (Biologicals 32 (2004) 139-146) as applied to claims 1, 3, 4, 6, 12, 13, 22, 27, 28, 56, 76, 77, 83, 86, and 89 above, and further in view of WO 2007008309.  
 The teachings of Uchida et al. are given previously and are fully incorporated here. 
Uchida et al. do not teach a method in which primers specific for the gag protein are used to detect RCR, however Uchida et al. do illustrate that the RCR has a gag gene (Figure 1).  Uchida et al. specifically suggest that the strategy disclosed therein should be applied to RCRs other than AMLV by using oligonucleotides designed to detect the specific RCR RNA.
WO 2007008309 teach testing for the presence of RCR in vector products by employing a primer pair identical to instant SEQ ID NO:  16 and 17, see paragraph 111.   The reference additionally teaches using a probe for detecting this PCR fragment that is exactly the complement of instant SEQ ID NO:  18.  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the method for detecting a gammaretrovirus (MMLV) taught by Uchida et al. so as to have applied the methodological framework taught by Uchida et al. for detecting a replication competent virus in vector product samples taught in the WO 2007008309, and to do so using the primer pair taught in paragraph 111 of the reference.  One would have been motivated to make this application by the express teaching of Uchida et al. to apply the framework to other RCRs, and by the teaching of 2007008309 of gag as a target for detecting RCR, and specific primers for accomplishing this end.  Furthermore, given that a PCR product is double stranded, it would have been prima facie obvious to substitute the probe taught by the WO 2007008309 with instant SEQ ID NO:  18 as the substitution of an obvious equally functional variant since the probes are exact complements of one another.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634